Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mario Derevjanik on 09/08/2021.

The application has been amended as follows: 

Claim 51)
A method comprising:
receiving, via a computing device, a user selection of a media asset;
estimating a time of a future change to a condition of a communication network;
computing, based on the estimated time, a size of a first segment of a first version of the media asset and a size of a second segment of a second version of the media asset; and
obtaining, from a server via the communication network, prior to the estimated time, the first segment of the first version of the media asset and the second segment of the second version of the media asset[[.]],
wherein the computing comprises optimizing the size of the first segment of the first version of the media asset and the size of the second segment of the second version of the media asset to maximize a higher quality version from among the first version of the media asset and the second version of the media asset.

Claim 52 is canceled.

Claim 53)
The method of claim 51, wherein the first version comprises any of standard definition quality, high-definition quality, 4K video quality, 240p video quality, 320p video quality, 480p video quality, 720p video quality, and 1080p video quality, and the second version comprises any of standard definition quality, high-definition quality, 4K video quality, 240p video quality, 320p video quality, 480p video quality, 720p video quality, and 1080p video quality and wherein the second version is lower quality than the first version.

Claim 61)
A system comprising:
communication circuitry configured for a communication network; and
control circuitry configured to:
receive, via a computing device, a user selection of a media asset;
estimate a time of a future change to a condition of a communication network;
compute, based on the estimated time, a size of a first segment of a first version of the media asset and a size of a second segment of a second version of the media asset; and
obtain, from a server via the communication network, prior to the estimated time, the first segment of the first version of the media asset and the second segment of the second version of the media asset[[.]],
wherein the control circuitry configured to compute comprises optimizing the size of the first segment of the first version of the media asset and the size of the second segment of the second version of the media asset to maximize a higher quality version from among the first version of the media asset and the second version of the media asset.

Claim 62 is cancelled.

Claim 63)
The system of claim 61, wherein the first version comprises any of standard definition quality, high-definition quality, 4K video quality, 240p video quality, 320p video quality, 480p video quality, 720p video quality, and 1080p video quality, and the second version comprises any of standard definition quality, high-definition quality, 4K video quality, 240p video quality, 320p video quality, 480p video quality, 720p video quality, and 1080p video quality and wherein the second version is lower quality than the first version.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method comprising receiving, via a computing device, a user selection of a media asset, estimating a time of a future change to a condition of a communication network, computing, based on the estimated time, a size of a first segment of a first version of the media asset and a size of a second segment of a second version of the media asset, and obtaining, from a server via the communication network, prior to the estimated time, the first segment of the first version of the media asset and the second segment of the second version of the media asset, wherein the computing comprises optimizing the size of the first segment of the first version of the media asset and the size of the second segment of the second version of the media asset to maximize a higher quality version from among the first version of the media asset and the second version of the media asset, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
09/09/2021